Exhibit 10.1
SECOND AMENDED AND RESTATED
MANAGEMENT AND ADVISORY AGREEMENT
          THIS SECOND AMENDED AND RESTATED MANAGEMENT AND ADVISORY AGREEMENT is
made as of August 6, 2009 (the “Agreement”) by and among ARBOR REALTY TRUST,
INC., a Maryland corporation (“Parent REIT”), ARBOR REALTY LIMITED PARTNERSHIP,
a Delaware limited partnership (“Operating Partnership”), ARBOR REALTY SR, INC.,
a Maryland corporation (“Sub-REIT” and together with the Parent REIT and the
Operating Partnership, the “Company”), and ARBOR COMMERCIAL MORTGAGE, LLC, a New
York limited liability company (together with its permitted assigns, “Manager”).
W I T N E S S E T H :
          WHEREAS, Parent REIT, Manager and the Operating Partnership have
entered into the Management and Advisory Agreement, dated as of July 1, 2003
(the “Original Management Agreement”);
          WHEREAS, Parent REIT, Manager, the Operating Partnership and the
Sub-REIT agreed to amend and restate the Original Management Agreement by
entering into the Amended and Restated Management and Advisory Agreement, dated
as of January 18, 2005, as amended on February 17, 2007, and as further amended
on June 18, 2008 (as amended, the “First Amended Management Agreement”).
          WHEREAS, Parent REIT, Manager, Operating Partnership and Sub-REIT
desire to amend and restate the First Amended Management Agreement in its
entirety on the terms and conditions hereinafter set forth.
          NOW THEREFORE, in consideration of the mutual agreements herein set
forth, the parties hereto agree as follows:
     1. Definitions. The following terms have the meanings assigned them:
          (a) “2009 Incentive Fee” has the meaning assigned in
Section 8(c)(v)(A).
          (b) “450 West 33rd Street Incentive Fee” means the Company’s payment
of $19,047,949 to the Manager in August 2007 in accordance with the terms of the
amendment, dated February 17, 2007, to the First Amended Management Agreement.
          (c) “450 West 33rd Street Guaranty” means, collectively, (1) the
guaranty by Sub-REIT pursuant to that certain Guaranty, dated as of June 12,
2007, by the parties identified as Guarantors on Exhibit A thereto to 450
Holding LLC and for the benefit of Wachovia Bank, National Association, a true
and correct copy of which is attached hereto as Annex I, and (2) [Sub-REIT]’s
obligations as a member of 450 Holding LLC pursuant to that certain Guaranty,
dated as of June 12, 2007, by 450 Holding LLC to Wachovia Bank, National
Association, a true and correct copy of which is attached hereto as Annex II.
          (d) “Agreement” has the meaning assigned in the first paragraph.

 



--------------------------------------------------------------------------------



 



          (e) “Agreed-Upon Manager Budget” has the meaning assigned in
Section 8(a)(i)(A).
          (f) “Approved Bonus Amount” has the meaning assigned in
Section 8(a)(iv)(B).
          (g) “Board of Directors” means the Board of Directors of Parent REIT.
          (h) “Calculation Delivery Date” has the meaning assigned in
Section 8(c)(iv).
          (i) “CDO Special Servicing Fees” means any fees and other compensation
payable to any servicer or special servicer of any collateralized debt
obligation of any Subsidiary.
          (j) “Code” means the Internal Revenue Code of 1986, as amended.
          (k) “Common Share” means a share of capital stock of Parent REIT now
or hereafter authorized and issued as common voting stock of Parent REIT.
          (l) “Company” has the meaning assigned in the first paragraph.
          (m) “Company Account” has the meaning assigned in Section 5.
          (n) “Company Cause” means any reason for termination of this Agreement
set forth in Section 13(c).
          (o) “Company Target Investments” means multifamily and commercial
mortgage loans, customized financing transactions, including bridge loans,
mezzanine loans, preferred equity investments, note acquisitions and
participation interests in owners of real properties, and commercial
mortgage-backed securities.
          (p) “Company Termination Notice” has the meaning assigned in
Section 13(b).
          (q) “Compensation Committee” means the Compensation Committee of the
Board of Directors.
          (r) “Cost Reimbursement Installment” has the meaning assigned in
Section 8(a)(ii).
          (s) “Covered Manager Employee” has the meaning assigned in
Section 8(a)(i)(A).
          (t) “Credit Committee” means the Company’s Credit Committee consisting
of the Company’s Chief Financial Officer and Chief Credit Officer and certain
other officers of the Company and the Manager.
          (u) “Cure Period” has the meaning assigned in Section 13(e).

2



--------------------------------------------------------------------------------



 



          (v) “Discretionary Bonus Recipients” has the meaning assigned in
Section 8(a)(iv)(A).
          (w) “Effective Company Termination Date” has the meaning assigned in
Section 13(b).
          (x) “Effective Manager Termination Date” has the meaning assigned in
Section 13(d).
          (y) “Excess Funds” has the meaning assigned in Section 2(g).
          (z) “Excess Quarterly Costs” has the meaning assigned in
Section 8(a)(i)(C).
          (aa) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (bb) “Funds from Operations” has the meaning assigned by the National
Association of Real Estate Investment Trusts and means net income (computed in
accordance with GAAP) excluding gains (or losses) from debt restructuring and
sales of property, plus depreciation and amortization on real estate assets, and
after adjustments for unconsolidated partnerships and joint ventures; provided,
however, that:
          (i) for the calendar quarter and corresponding fiscal year in which
Parent REIT records a book gain on the 450 West 33rd Street Investment, the
amount of such book gain will be excluded from Funds from Operations in such
calendar quarter and corresponding fiscal year, and
          (ii) if an allowance for a loss or an impairment of an Investment that
is a Company Target Investment is recognized in the Company’s income statement
prepared in accordance with GAAP, any subsequent recovery of such loss or
impairment that is recorded in the Company’s income statement prepared in
accordance with GAAP shall be excluded from Funds from Operations, except as
follows: (A) 20% of the amount of such subsequent recovery will be included in
Funds from Operations for the remainder of the fiscal year in which such
subsequent recovery occurs, applied proportionally for each remaining quarter in
such fiscal year, (B) an additional 20% of such amount shall be included in
Funds from Operations for the next succeeding year at the rate of one-fourth per
calendar quarter, and (C) an additional 20% of such amount shall be included in
Funds from Operations for the second succeeding year at the rate of one-fourth
per calendar quarter.
          (cc) “GAAP” means generally accepted accounting principles in effect
in the U.S. on the date such principles are applied, consistently applied.
          (dd) “Governing Instruments” means, with respect to any Person, the
articles of incorporation and bylaws in the case of a corporation, the
certificate of limited partnership (if applicable) and partnership agreement in
the case of a general or limited partnership or the articles of formation and
operating agreement in the case of a limited liability company.
          (ee) “Guidelines” has the meaning assigned in Section 2(b)(i).

3



--------------------------------------------------------------------------------



 



          (ff) “Incentive Fee” has the meaning assigned in Section 8(c)(i).
          (gg) “Incentive Fee Payment” has the meaning assigned in
Section 8(c)(ii).
          (hh) “Includable Gains” means gains from debt restructurings and sales
of properties, subject to the limitation on the inclusion of certain gains in
Funds From Operations set forth in Section 1(bb)(ii) with respect to any
subsequent recovery of prior recognized losses and impairments of any such
applicable debt restructurings and sales of properties.
          (ii) “Independent Directors” means the members of the Board of
Directors who are not officers or employees of Manager or the Company and who
are otherwise “independent” in accordance with Parent REIT’s Governing
Instruments.
          (jj) “Investment Company Act” means the Investment Company Act of
1940, as amended.
          (kk) “Investments” means the investments of the Company.
          (ll) “Management Fee” means the Cost Reimbursement plus the Incentive
Fee.
          (mm) “Manager” has the meaning assigned in the first paragraph.
          (nn) “Manager Cause” means any reason for termination of this
Agreement set forth in Section 13(e).
          (oo) “Manager Change of Control” means a change in the direct or
indirect (i) beneficial ownership of more than fifty percent (50%) of the
combined voting power (of any Person together with any affiliates of such Person
or Persons otherwise associated or acting in concert with such Person) of
Manager’s then outstanding equity interests, or (ii) power to direct or control
the management policies of Manager, whether through the ownership of beneficial
equity interests, common directors or officers, by contract or otherwise.
Manager Change of Control shall not include (A) transfer by the Principal of
equity interests in the Manager or Arbor Management, LLC, the managing member of
the Manager pursuant to the Operating Agreement of the Manager, to any immediate
family member of the Principal as of the date of this Agreement, or to any
estate or trust of which any immediate family member of the Principal as of the
date of this Agreement is the beneficiary, (B) public offerings of the capital
stock of Manager, or (C) any assignment of this Agreement by Manager as
permitted hereby and in accordance with the terms hereof.
          (pp) “Manager Indemnified Party” has the meaning assigned in
Section 11(b).
          (qq) “Manager Multifamily Bridge Loans” means any bridge loan with
respect to a multifamily property made by the Manager to a borrower seeking to
obtain a longer term mortgage or other loan from the Manager pursuant to the
Manager’s Fannie Mae loan program.
          (rr) “Manager Parties” has the meaning assigned in Section 3(b).

4



--------------------------------------------------------------------------------



 



          (ss) “Manager Target Investments” has the meaning assigned in
Section 3(c).
          (tt) “Manager Termination Notice” has the meaning assigned in
Section 13(d).
          (uu) “Non-Competition Agreement” means that certain Non-Competition
Agreement, dated as of July 1, 2003, among Parent REIT, Operating Partnership
and Principal.
          (vv) “OP Unit” means a unit of partnership interest in the Operating
Partnership now or hereafter authorized and issued as a unit of partnership
interest in the Operating Partnership.
          (ww) “Operating Partnership” has the meaning assigned in the first
paragraph.
          (xx) “Parent REIT” has the meaning assigned in the first paragraph.
          (yy) “Person” means any individual, corporation, partnership, joint
venture, limited liability company, estate, trust, unincorporated association,
any federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
          (zz) “Prime Outlets Excess” has the meaning assigned in
Section 8(c)(v)(A)(3).
          (aaa) “Prime Outlets Incentive Fee” means the Company’s payment of
$7,292,448 to the Manager in August 2008 in accordance with the terms of the
amendment, dated June 18, 2008, to the First Amended Management Agreement.
          (bbb) “Principal” means Ivan Kaufman, an individual.
          (ccc) “Proposed Manager Budget” has the meaning assigned in
Section 8(a)(i)(A).
          (ddd) “Reimbursable Expenses” has the meaning assigned in Section 9.
          (eee) “REIT” means a corporation or trust which qualifies as a real
estate investment trust in accordance with Sections 856 through 860 of the Code.
          (fff) “Services Agreement” means that certain Services Agreement,
dated as of July 1, 2003, among Parent REIT, the Operating Partnership and
Manager.
          (ggg) “Subsidiary” means any entity of which Parent REIT directly or
indirectly owns the majority of the outstanding voting equity interests, any
partnership, the general partner of which is Parent REIT or any subsidiary of
Parent REIT and any limited liability company, the managing member of which is
Parent REIT or any subsidiary of Parent REIT.
          (hhh) “Supervisory Certification” has the meaning assigned in
Section 8(a)(i)(C).
          (iii) “Ten Year U.S. Treasury Rate” means the arithmetic average of
the weekly average yield to maturity for actively traded current coupon U.S.
Treasury fixed interest

5



--------------------------------------------------------------------------------



 



rate securities (adjusted to constant maturities of ten (10) years) published by
the Federal Reserve Board during a fiscal year, or, if such rate is not
published by the Federal Reserve Board, any Federal Reserve Bank or agency or
department of the federal government selected by the Company. If the Company
determines in good faith that the Ten Year U.S. Treasury Rate cannot be
calculated as provided above, then the rate will be the arithmetic average of
the per annum average yields to maturities, based upon closing asked prices on
each business day during a quarter, for each actively traded marketable U.S.
Treasury fixed interest rate security with a final maturity date not less than
eight (8) and not more than twelve (12) years from the date of the closing asked
prices as chosen and quoted for each business day in each such quarter in New
York City by at least three (3) recognized dealers in U.S. government securities
selected by the Company.
          (jjj) “Termination Fee” means an amount equal to ten million U.S.
dollars ($10,000,000.00).
          (kkk) “U.S.” means United States of America.
     2. Appointment and Duties of Manager.
          (a) Appointment. The Company hereby appoints Manager to manage the
Investments of the Company subject to the further terms and conditions set forth
in this Agreement, and Manager hereby agrees to use its commercially reasonable
efforts to perform each of the duties set forth herein. The appointment of
Manager shall be exclusive to Manager except to the extent that Manager
otherwise agrees, in its sole and absolute discretion, and except to the extent
that Manager elects pursuant to the terms of this Agreement to cause the duties
of Manager hereunder to be provided by third parties.
          (b) Duties. Manager, in its capacity as manager of the Investments and
the day-to-day operations of the Company, at all times will be subject to the
supervision of the Board of Directors and the board of directors of the Sub-REIT
and will have only such functions and authority as the Company may delegate to
it, including, without limitation, the functions and authority identified herein
and delegated to Manager hereby. Manager will be responsible for the day-to-day
operations of the Company and will perform (or cause to be performed) such
services and activities relating to the Investments and operations of the
Company as may be appropriate, including, without limitation:
          (i) serving as the Company’s consultant with respect to the periodic
review of the investment criteria and parameters for Investments, borrowings and
operations, any modifications to which shall be approved by a majority of the
Independent Directors (such policy guidelines as are in effect on the date
hereof, as the same may be modified with such approval, the “Guidelines”), and
other policies for approval by the Board of Directors;
          (ii) investigation, analysis and selection of investment
opportunities;
          (iii) with respect to prospective investments by the Company and
dispositions of Investments, conducting negotiations with real estate brokers,
sellers and

6



--------------------------------------------------------------------------------



 



purchasers, and their respective agents and representatives, investment bankers,
mortgage bankers and owners of privately and publicly held real estate
companies;
          (iv) coordinating and managing operations of any joint venture or
co-investment interests held by the Company and conducting all matters with the
joint venture or co-investment partners;
          (v) providing executive and administrative personnel, office space and
office services required in rendering services to the Company;
          (vi) administering the day to day operations of the Company and
performing and supervising the performance of such other administrative
functions necessary in the management of the Company as may be agreed upon by
Manager and the Board of Directors, including, without limitation, collection of
interest, fee and other income, payment of the Company’s debts and obligations,
payment of dividends or distributions to the holders of the Common Shares and
maintenance of appropriate back-office infrastructure to perform such
administrative functions;
          (vii) communicating on behalf of the Company with the holders of any
equity or debt securities of the Parent REIT, Sub-REIT or their respective
Subsidiaries as required to satisfy the reporting and other requirements of any
governmental entities or agencies or trading markets and to maintain effective
relations with such holders;
          (viii) counseling the Company in connection with policy decisions to
be made by the Board of Directors or the board of directors or similar governing
bodies of the Subsidiaries;
          (ix) evaluating and recommending to the Board of Directors hedging
strategies and, as the Board of Directors shall request or Manager shall deem
appropriate, engaging in hedging activities on behalf of the Company, in a
manner consistent with such strategies, as so modified from time to time, Parent
REIT’s status as a REIT, Sub-REIT’s status as a REIT and the Guidelines;
          (x) counseling Parent REIT and Sub-REIT regarding the maintenance of
their status as REITs and monitoring compliance with the various REIT
qualification tests and other rules set out in the Code and the Treasury
Regulations promulgated thereunder;
          (xi) counseling the Company regarding the maintenance of its exemption
from the Investment Company Act and monitoring compliance with the requirements
for maintaining such exemption;
          (xii) assisting the Company in developing criteria for debt and equity
financing that is specifically tailored to the Company’s investment objectives,
making available to the Company its knowledge and experience with respect to
Company Target Investments and other real estate and real estate-related
transactions and serving as the originating lender of such investments
comprising Company Target Investments;

7



--------------------------------------------------------------------------------



 



          (xiii) representing and making recommendations to the Company in
connection with its investment in a diversified portfolio of Company Target
Investments and other real estate transactions with select borrowers and
principals;
          (xiv) investing and re-investing any moneys and securities of the
Company (including investing in short-term investments pending investment in
Investments, payment of fees, costs and expenses or payments of dividends or
distributions to stockholders and partners of the Company) and advising the
Company with respect to its capital structure and capital raising;
          (xv) causing the Company to retain qualified accountants and legal
counsel, as applicable, to assist in developing appropriate accounting and
compliance procedures and testing systems with respect to financial reporting
obligations, as applicable, and Parent REIT and Sub-REIT’s compliance with the
provisions of the Code applicable to REITs and the Treasury Regulations
promulgated thereunder and to conduct quarterly compliance reviews with respect
thereto;
          (xvi) causing the Company to qualify to do business in all applicable
jurisdictions and to obtain and maintain all appropriate licenses;
          (xvii) assisting the Company in complying with all regulatory
requirements applicable to the Company in respect of its business activities,
including preparing or causing to be prepared all financial statements required
under applicable regulations and contractual undertakings and all reports and
documents required under the Exchange Act;
          (xviii) taking all necessary actions to enable the Company to make
required tax filings and reports, including, with respect to Parent REIT and
Sub-REIT, soliciting stockholders for required information to the extent
provided by the provisions of the Code applicable to REITs and the Treasury
Regulations promulgated thereunder;
          (xix) handling and resolving all claims, disputes or controversies
(including all litigation, arbitration, settlement or other proceedings or
negotiations) in which the Company may be involved or to which the Company may
be subject arising out of the Company’s day-to-day operations, subject to such
limitations or parameters as may be imposed from time to time by the Board of
Directors;
          (xx) using commercially reasonable efforts to cause expenses incurred
by or on behalf of the Company to be reasonable, customary and within any
budgeted parameters or expense guidelines set by the Board of Directors from
time to time;
          (xxi) using commercially reasonable efforts to cause the Company to
comply with all applicable laws; and
          (xxii) performing such other services as may be required from time to
time for management and other activities relating to the Investments of the
Company as the Board of Directors shall reasonably request or Manager shall deem
appropriate under particular circumstances.

8



--------------------------------------------------------------------------------



 



          (c) Subcontracts. Manager may enter into agreements with other
parties, including its affiliates, for the purpose of engaging one or more
property and/or asset managers for and on behalf, and at the sole cost and
expense, of the Company to provide property management, asset management,
leasing, development and/or similar services to the Company with respect to the
Investments, pursuant to property management agreement(s) and/or asset
management agreement(s) with terms which are then customary for agreements
regarding the management of assets similar in type, quality and value to the
assets of the Company; provided, that any such agreements entered into with
affiliates of Manager shall be (i) on terms no more favorable to such affiliate
then would be obtained from a third party on an arm’s-length basis, and (ii) to
the extent the same do not fall within the provisions of the Guidelines,
approved by a majority of the Independent Directors.
          (d) Service Providers. Manager may retain for and on behalf of the
Company such services of accountants, legal counsel, appraisers, insurers,
brokers, transfer agents, registrars, developers, investment banks, financial
advisors, banks, other lenders and other Persons, including Manager’s
affiliates, as Manager deems necessary or advisable in connection with the
management and operations of the Company; provided, that any agreements entered
into with affiliates of Manager to perform any such services shall be (i) on
terms no more favorable to such affiliate then would be obtained from a third
party on an arm’s-length basis, and (ii) to the extent the same do not fall
within the provisions of the Guidelines, approved by a majority of the
Independent Directors. The Company shall pay all expenses, and reimburse Manager
for Manager’s expenses incurred on its behalf, in connection with any such
services to the extent such expenses are reimbursable by the Company to Manager
pursuant to Section 9.
          (e) Reporting Requirements.
          (i) As frequently as Manager may deem necessary or advisable, or at
the direction of the Board of Directors, Manager shall prepare, or cause to be
prepared, with respect to any Investment (i) at the Company’s sole cost and
expense, an appraisal prepared by an independent real estate appraiser,
(ii) reports and information on the Company’s operations and Investment
performance, and (iii) such other information reasonably requested by the
Company. The Company shall pay all expenses, and reimburse Manager for Manager’s
expenses incurred on its behalf, in connection with the foregoing clauses
(ii) and (iii) to the extent such expenses are reimbursable by the Company to
Manager pursuant to Section 9.
          (f) Manager shall prepare, or cause to be prepared, at the sole cost
and expense of the Company, all reports, financial or otherwise, with respect to
Parent REIT, the Operating Partnership, Sub-REIT and the other Subsidiaries
reasonably required by the Board of Directors in order for Parent REIT, the
Operating Partnership, Sub-REIT and the other Subsidiaries to comply with their
Governing Instruments or any other materials required to be filed with any
governmental entity or agency, and shall prepare, or cause to be prepared, all
materials and data necessary to complete such reports and other materials
including, without limitation, an annual audit of the Company’s books of account
by a nationally recognized independent accounting firm of good reputation.

9



--------------------------------------------------------------------------------



 



          (i) Manager shall prepare regular reports for the Board of Directors
to enable the Board of Directors to review the Company’s acquisitions, portfolio
composition and characteristics, credit quality, performance and compliance with
the Guidelines and policies approved by the Board of Directors.
          (g) Excess Funds. Notwithstanding anything contained in this Agreement
to the contrary, except to the extent that the payment of additional moneys is
proven by the Company to have been required as a direct result of Manager’s acts
or omissions which result in the right of the Company to terminate this
Agreement pursuant to Section 13(c) and except as expressly provided in
Section 11(c), Manager shall not be required to expend money (“Excess Funds”) in
excess of that contained in any applicable Company Account or otherwise made
available by the Company to be expended by Manager hereunder.
          (h) Reliance by Manager. In performing its duties under this
Section 2, Manager shall be entitled to rely reasonably on qualified experts and
professionals (including, without limitation, accountants, legal counsel and
other professional service providers) hired by Manager.
     3. Dedication; Right of First Refusal; Exclusivity..
          (a) Devotion of Time. Manager will provide the Company with a
management team, including the Chief Executive Officer and the Chief Financial
Officer of the Manager, to provide the management services to be provided by
Manager to the Company hereunder, the members of which team shall devote such of
their time to the management of the Company as the Independent Directors
determine is necessary and appropriate, commensurate with the level of activity
of the Company from time to time. The portion of the compensation of such
officers payable by the Company pursuant to the Agreed-Upon Budget, as such
Agreed Upon-Budget may be adjusted pursuant to the quarterly review contemplated
in Section 8(a)(i)(C), shall reflect such determination. The Company shall have
the benefit of Manager’s best judgment and effort in rendering services and, in
furtherance of the foregoing, Manager shall not undertake activities which, in
its reasonable judgment, will substantially adversely affect the performance of
its obligations under this Agreement.
          (b) Additional Activities; Right of First Refusal. Except to the
extent set forth in Section 3(a) and subject to the provisions of this
Section 3(b), Manager and any of its affiliates, and any of the officers and
employees of any of the foregoing (the “Manager Parties”), may engage in other
businesses and render services of any kind to any other Person, including
investment in, or advisory service to others investing in, Company Target
Investments and other real estate and real estate-related transactions;
provided, however, prior to any Manager Party engaging in transactions involving
or rendering services relating to Company Target Investments other than on
behalf of or to the Company, if (i) such transaction is consistent with the
Company’s investment objectives and within the Guidelines, and (ii) the
parameters of the transaction are of a character which would not adversely
affect the status of Parent REIT or Sub-REIT as REITs, Manager shall offer such
investment opportunity to the Company by delivering to the Credit Committee a
written description thereof containing the economic and other material terms of
the transaction. The Credit Committee shall have five (5) days to accept or
reject the offer by a majority vote of the members of the Credit Committee. If
the Credit Committee

10



--------------------------------------------------------------------------------



 



rejects the offer or does not respond to the offer within such five-day period,
Manager shall present the investment opportunity to the Independent Directors
who shall have five (5) days to accept or reject the offer by majority vote. If
the Independent Directors reject the offer and allow Manager to pursue the
investment opportunity or do not respond to the offer within such five-day
period, any Manager Party may pursue the same provided the economic and other
material terms thereof are not materially more beneficial to the applicable
Manager Party than the economic and other material terms to the Company would
have been under the transaction described in the original offer. If the economic
and other material terms of the transaction to be engaged in by the applicable
Manager Party are modified so that the benefits thereof to the applicable
Manager Party are materially more beneficial to the applicable Manager Party
than such terms to the Company would have been under the transaction described
in the original offer, then Manager must offer the revised transaction
opportunity to the Company and the provisions of this Section 3(b) shall apply
to the revised offer as though it were an original offer. If the Company
accepts, either by majority vote of the Credit Committee or the Independent
Directors, an investment opportunity offered by Manager hereunder, the Company
must reimburse Manager for its expenses relating thereto to the extent the same
would be reimbursable by the Company to Manager pursuant to Section 9.
Notwithstanding the foregoing, Manager may pursue investments in Manager
Multifamily Bridge Loans, subject to the following: (i) the Manager obtains the
prior approval of the Independent Directors to make Manager Multifamily Bridge
Loans, and (ii) within 20 business days following each calendar quarter in which
the Manger has made investments in any Manager Multifamily Bridge Loans, Manager
provides the Independent Directors with a written report describing the type and
amount of such Manager Multifamily Bridge Loans.
          (c) Manager Exclusivity Rights. Manager and any other Manager Party
may, and the Company agrees not to, pursue any investment opportunities
consisting of multifamily and commercial mortgage loans that meet the
underwriting and approval guidelines of (i) Fannie Mae, (ii) the Federal Housing
Administration, and (iii) conduit commercial lending programs secured by first
liens on real property (collectively, “Manager Target Investments”).
          (d) Officers, Employees, Etc. Manager, members, partners, officers,
employees and agents of Manager or affiliates of Manager may serve as directors,
officers, employees, agents, nominees or signatories for Parent REIT, the
Operating Partnership, Sub-REIT or any other Subsidiary, to the extent permitted
by their Governing Instruments, as may be amended from time to time, or by any
resolutions duly adopted by the Board of Directors pursuant to Parent REIT’s
Governing Instruments. When executing documents or otherwise acting in such
capacities for Parent REIT, the Operating Partnership, Sub-REIT or such other
Subsidiary, such Persons shall use their respective titles with respect to
Parent REIT, the Operating Partnership, Sub-REIT or such other Subsidiary.
     4. Agency. Manager shall act as agent of the Company in making, acquiring,
financing and disposing of Investments, disbursing and collecting the Company’s
funds, paying the debts and fulfilling the obligations of the Company,
supervising the performance of professionals engaged by or on behalf of the
Company and handling, prosecuting and settling any claims of or against the
Company, the Board of Directors, holders of Parent REIT, the Operating
Partnership, Sub-REIT or any other Subsidiary’s securities or the Company’s
representatives or properties.

11



--------------------------------------------------------------------------------



 



     5. Bank Accounts. At the direction of the Board of Directors, Manager may
establish and maintain one or more bank accounts in the name of Parent REIT, the
Operating Partnership, Sub-REIT or any other Subsidiary (any such account, a
“Company Account”), collect and deposit funds into any such Company Account or
Company Accounts and disburse funds from any such Company Account or Company
Accounts, under such terms and conditions as the Board of Directors may approve.
Manager shall from time-to-time render appropriate accountings of such
collections and payments to the Board of Directors and, upon request, to the
auditors of Parent REIT.
     6. Records; Confidentiality.
          (a) Records. Manager shall maintain appropriate books of account and
records relating to services performed under this Agreement, and such books of
account and records shall be accessible for inspection by representatives of
Parent REIT, the Operating Partnership, Sub-REIT or any other Subsidiary at any
time during normal business hours upon one (1) business day’s advance written
notice.
          (b) Confidentiality. Manager shall keep confidential any nonpublic
information obtained in connection with the services rendered under this
Agreement and shall not disclose any such information (or use the same except in
furtherance of its duties under this Agreement), except: (i) with the prior
written consent of the Board of Directors; (ii) to legal counsel, accountants
and other professional advisors, so long as Manager informs such Persons of the
confidential nature of such information and directs them to treat such
information confidentially; (iii) to appraisers in the ordinary course of
business; (iv) to governmental officials having jurisdiction over Manager;
(v) as required by law or legal process to which Manager or any Person to whom
disclosure is permitted hereunder is a party or in connection with Manager’s
assertion in any judicial or nonjudicial proceeding of any claim, counterclaim
or defense against the Company; or (vi) information which has previously become
available through the actions of a Person other than Manager not resulting from
Manager’s violation of this Section 6(b).
     7. Obligations of Manager; Restrictions.
          (a) Asset Representations and Warranties. Manager shall require each
seller or transferor of investment assets to the Company to make such
representations and warranties regarding such assets as may, in the judgment of
Manager, be necessary and appropriate. In addition, Manager shall take such
other action as it deems necessary or appropriate with regard to the protection
of the Investments.
          (b) Restrictions. Manager shall refrain from any action that, in its
sole judgment made in good faith, (i) is not in compliance with the Guidelines,
(ii) would adversely affect the status of Parent REIT or Sub-REIT as REITs, or
(iii) would violate any law, rule or regulation of any governmental body or
agency having jurisdiction over Parent REIT, the Operating Partnership, Sub-REIT
or any other Subsidiary or that would otherwise not be permitted by such
Person’s Governing Instruments. If Manager is ordered to take any such action by
the Board of Directors, Manager shall promptly notify the Board of Directors of
Manager’s judgment that such action would adversely affect such status or
violate any such law, rule or regulation or Governing Instruments.
Notwithstanding the foregoing, Manager, its

12



--------------------------------------------------------------------------------



 



directors, officers, stockholders and employees shall not be liable to Parent
REIT, the Operating Partnership, Sub-REIT or any other Subsidiary, the Board of
Directors, Parent REIT or Sub-REIT’s stockholders or the Operating Partnership’s
partners for any act or omission by Manager, its directors, officers,
stockholders or employees except as provided in Section 11.
          (c) Interested Party Transaction. Manager shall not (i) consummate any
transaction which would involve the acquisition by the Company of property in
which Manager or any of its affiliates has an ownership interest or the sale by
the Company of property to Manager or any of its affiliates, or (ii) under
circumstances where Manager is subject to an actual or potential conflict of
interest because it manages both the Company and another Person (not an
affiliate of the Company) with which the Company has a contractual relationship,
take any action constituting the granting to such other Person of a waiver,
forebearance or other relief, or the enforcement against such other Person of
remedies, under or with respect to the applicable contract, unless such
transaction or action, as the case may be and in each case, is approved by a
majority of the Independent Directors.
          (d) Joint Ventures. The Company shall not invest in joint ventures
with Manager or any of its affiliates, unless such Investment is (i) made in
accordance with the Guidelines, and (ii) approved in advance by a majority of
the Independent Directors.
          (e) Board of Director Review. The Board of Directors periodically
reviews the Guidelines and the Company’s portfolio of Investments. If a majority
of the Independent Directors determine in their periodic review of transactions
that a particular transaction does not comply with the Guidelines, then a
majority of the Independent Directors will consider what corrective action, if
any, can be taken.
          (f) Insurance. Manager shall at all times during the term of this
Agreement (including the initial term and any renewal term) maintain a tangible
net worth equal to or greater than $3,000,000. In addition, Manager shall
maintain “errors and omissions” insurance coverage and such other insurance
coverage which is customarily carried by property, asset and investment managers
performing functions similar to those of Manager under this Agreement with
respect to assets similar to the Investments of the Company, in an amount which
is comparable to that customarily maintained by other managers or servicers of
similar assets.
     8. Compensation.
          (a) Cost Reimbursement.
          (i) General. Subject to the provisions of this Section 8(a), the
Company shall reimburse the Manager for the costs incurred by the Manager in
performing the duties set forth in Section 2 (other than any Expenses incurred
on behalf of the Company which shall be reimbursed pursuant to Section 9)
pursuant to the following procedures and guidelines.
          (A) On or prior to December 1st of each fiscal year (beginning on
December 1, 2009), Manager shall submit to the Independent Directors a proposed
annual budget of Manager to perform the duties set forth in Section 2 in the
immediately following fiscal year (the “Proposed Manager Budget”). The

13



--------------------------------------------------------------------------------



 



Proposed Manager Budget should include a reasonably detailed description of each
type and amount of cost expected to be incurred by Manager in performing such
duties. Such costs may include pro rata allocations of Manager’s costs for
(1) the property and services of Manager expected to be utilized by the Company
and (2) the base salaries and “annual bonus potential,” if any, of each employee
of the Manager expected to perform services on behalf of both the Company and
Manager (a “Covered Manager Employee”). As soon as practicable after the
Proposed Manager Budget is provided to the Independent Directors, the
Independent Directors shall review the amount and type of costs included in the
Proposed Manager Budget.
          (B) On or prior to December 31st of each fiscal year (beginning on
December 31, 2009), Manager and the Company each agree to use commercially
reasonable efforts to agree upon the amount and type of each cost expected to be
incurred by Manager in performing the duties set forth in Section 2 in the
immediately following year that will be reimbursed by the Company (the
“Agreed-Upon Manager Budget”).
          (C) Within forty-five (45) days after the last day of each calendar
quarter beginning with the quarter ending March 31, 2010, Manager shall submit a
report to the Independent Directors setting forth (1) Manager’s actual costs to
perform the duties set forth in Section 2 in such quarter, and (2) the amounts
set forth in the Agreed-Upon Manager Budget allocable to such quarter. In
addition, the Manager shall cause each supervisor of a Covered Manager Employee
to certify to the Company whether or not there have been any material changes in
the amount of time dedicated to the Company’s business in such quarter (a
“Supervisor Certification”).
          (1) If the total cost incurred by Manager to perform the duties set
forth in Section 2 in any given quarter exceeds 110% of the amount set forth in
the Agreed-Upon Manager Budget allocable to such quarter, excluding any annual
bonus potential amounts for any Covered Manager Employee (the “Excess Quarterly
Costs”), Manager may request that the Independent Directors reimburse the
Manager for such Excess Quarterly Costs if Manager submits a written request to
the Independent Directors describing the type and amount of such excess costs
and Manager’s business reasons for such excess costs. The Company may reimburse
Manager for such Excess Quarterly Costs if (i) such Excess Quarterly Costs
represent types of costs contemplated in the Agreed-Upon Manager Budget, and
(ii) the Independent Directors determine, in their reasonable discretion, that
Manager’s business reason for the incurrence of the Excess Quarterly Costs is
reasonable in the context of the performance of Manager’s duties set forth in
Section 2.
          (2) If the total cost incurred by Manager to perform the duties set
forth in Section 2 in any given quarter does not exceed 90% of the amount set
forth in the Agreed-Upon Manager Budget allocable to

14



--------------------------------------------------------------------------------



 



such quarter, excluding any annual bonus potential amounts for any Covered
Manager Employee, Manager shall refund to the Company the difference between the
actual amount incurred by Manager to perform the duties set forth in Section 2
in such quarter and the amount set forth in the Agreed-Upon Manager Budget
allocable to such quarter, subject to an annual reconciliation of the actual
costs incurred by the Manager to perform the duties set forth in Section 2 for
each year.
          (3) If the total cost incurred by Manager to perform the duties set
forth in Section 2 in any given quarter is equal to an amount between 90% and
110% of the amount set forth in the Agreed-Upon Manager Budget allocable to such
quarter, excluding any annual bonus potential amounts for any Covered Manager
Employee, the Company shall continue to pay Manager 100% of the amount set forth
in the Agreed-Upon Manager Budget allocable to such quarter, subject to an
annual reconciliation of the actual costs incurred by the Manager to perform the
duties set forth in Section 2 for each year.
          (4) At the end of each fiscal year, the sum of the quarterly payments
made to Manager pursuant to this Section 8(a)(i)(C) will be reconciled with the
actual costs incurred by Manager for such fiscal year, excluding any annual
bonus potential amounts for any Covered Manager Employees. If the sum of such
quarterly payments is less than the lesser of (A) 100% of the Agreed-Upon
Manager Budget for such fiscal year or the actual costs incurred by Manager,
excluding any annual bonus potential amounts for any Covered Manager Employees,
the Company shall pay such amount to Manager within three (3) business days of
such reconciliation. If, as result of this reconciliation, the sum of such
quarterly payments exceeds the lesser of 100% of the Agreed-Upon Manager Budget
for such fiscal year or the actual costs incurred by Manager, excluding any
annual bonus potential amounts for any Covered Manager Employees, Manager shall
pay such amount to the Company within three (3) business days of such
reconciliation.
          (5) At the end of each fiscal year, the Company and Manager shall
reconcile the Agreed-Upon Manager Budget with the actual costs incurred by the
Manager, excluding any annual bonus potential amounts for any Covered Manager
Employees. If, as a result of such annual reconciliation, it is determined that
Manager’s costs for such fiscal year exceed the Agreed-Upon Budget for such
fiscal year, Manager may request that the Company reimburse Manager for such
excess costs if Manager submits a written request to the Independent Directors
describing the type and amount of such excess costs and Manager’s business
reasons for such excess costs. The Company may reimburse Manager for such excess
costs if (i) such excess costs represent types of costs contemplated in the
Agreed-Upon Manager Budget, and (ii) the Independent Directors determine, in
their reasonable discretion, that Manager’s business reason

15



--------------------------------------------------------------------------------



 



for the incurrence of such excess costs is reasonable in the context of the
performance of Manager’s duties set forth in Section 2.
          (ii) Cost Reimbursement Installments. Subject to clauses (i)(C) and
(iii) of this Section 8(a), the Company shall pay the Manager one-twelfth (1/12)
of the Agreed-Upon Manager Budget (other than any amounts identified as the
“annual bonus potential” of any Covered Manager Employee) in cash on a monthly
basis in arrears (each, a “Cost Reimbursement Installment”) within twenty
(20) days of the last day of the calendar month with respect to which such Cost
Reimbursement Installment is payable.
          (A) If the Company agrees to reimburse Manager for any Excess
Quarterly Costs pursuant to Section 8(a)(i)(C), the Company shall pay Manager
the agreed-upon amount for any prior periods within three (3) business days of
such determination and the Company shall include the agreed-upon amount for any
subsequent periods in the monthly Cost Reimbursement Installments payable to
Manager immediately following such determination.
          (B) The Cost Reimbursement Installment payable to Manager for any
given calendar month shall be reduced by the dollar amount representing the
aggregate of the amounts set forth in clauses (A), (B), (C) and (D) of
Section 8(a)(iii) applicable to such month. If the aggregate of such amounts
applicable to any month exceeds the amount of the Cost Reimbursement Installment
otherwise payable for such month, the Company shall not pay Manager any Cost
Reimbursement Installment for such month and shall retain the excess and apply
it to reduce the Cost Reimbursement Installment otherwise payable to Manager for
the next calendar month or months until fully applied. Upon the expiration or
earlier termination of this Agreement, if any such excess amounts remain to be
applied against a succeeding monthly Cost Reimbursement Installment, Manager
shall pay to the Company the amount of such excess unapplied amounts.
          (iii) Cost Reimbursement Credits.
          (A) CDO Special Servicing Fees. Any CDO Special Servicing Fees payable
to, or received by, Manager with respect to any period beginning on or after
January 1, 2009 shall be retained by the Manager and the Cost Reimbursement
Installment due to Manager for the month in which such fees were paid to Manager
shall be reduced by an amount equal to one hundred percent (100%) of the amount
of any such fees.
          (B) Asset Management Services. The cost of services provided by the
Company’s Asset Management Group to Manager for which Manager is required to
reimburse the Company pursuant to Section 1(c) of the Services Agreement shall
be retained by the Manager and the Cost Reimbursement Installment due to Manager
for the month in which such costs were incurred by the Company shall be reduced
by an amount equal to one hundred percent (100%) of the amount of any such
costs.

16



--------------------------------------------------------------------------------



 



          (C) Origination Fees. Any origination fees paid by borrowers with
respect to any Investments, after deducting (i) any fees or commissions paid by
the Company to any brokers who are not affiliates of the Company, and (ii) any
other costs of third parties who are not affiliates of the Company that are
related to the origination of such Investments, shall be retained by the Manager
and the Cost Reimbursement Installment due to Manager for the month in which
such origination fee is paid by the borrower shall be reduced by an amount equal
to one hundred percent (100%) of the amount of any such origination fee.
          (D) Exit Fee Waivers. To the extent that the Company agrees to waive
the requirement of any borrower under an Investment to pay an exit fee as a
result of such borrower’s refinancing of such Investment with permanent
financing by Manager as contemplated in Section 8(b), the Cost Reimbursement
Installment due to Manager for the month in which such waiver is made shall be
reduced by an amount equal to fifty percent (50%) of the amount of any such exit
fee.
          (iv) Covered Manager Employee Bonuses. The Company shall reimburse
Manager for a portion of the annual bonus amounts proposed to be paid to each
Covered Manager Employee by the Manager, subject the following procedures and
guidelines:
          (A) Prior to the Compensation Committee’s consideration of the annual
bonus amounts to be paid to (1) the Covered Manager Employees who are expected
to be the seven (7) most highly compensated Covered Manager Employees for such
year, (2) any Covered Manager Employee whose proposed annual bonus amount
exceeds 50% of his or her base salary for such year, and (3) any Covered Manager
Employee whose proposed annual bonus amount is in excess of $200,000
(collectively, the “Discretionary Bonus Recipients”), Manager shall provide the
Compensation Committee with (i) the total bonus amounts proposed to be paid by
Manager to each Discretionary Bonus Recipient, and (ii) the portion of such
total bonus amounts proposed to be paid by the Company to Manager, accompanied
by a Supervisor Certification for each Covered Manager Employee with respect to
the applicable year or bonus period.
          (B) The Compensation Committee and the Independent Directors shall
have the sole discretion to approve the amount of annual bonus of each
Discretionary Bonus Recipient to be paid by the Company to Manager (the
“Approved Bonus Amount”). If the proposed bonus amount for the Discretionary
Bonus Recipient is less than or equal to such person’s annual bonus potential as
set forth in the Agreed-Upon Manager Budget for such year, and the Compensation
Committee does not approve such proposed bonus amount, the Company shall give
Manager a commercially reasonable reason for its decision.
          (C) Within fifteen (15) days after the approval contemplated in clause
(B) above, the Company shall pay Manager (1) the Approved Bonus Amount for each
Discretionary Bonus Recipient, and (2) the Company’s allocable

17



--------------------------------------------------------------------------------



 



portion of the total bonus amount to be paid by the Manager to each other
Covered Manager Employee, subject to such amounts not exceeding the Covered
Manager Employees’ aggregate annual bonus potential set forth in the Agreed-Upon
Manager Budget for the applicable year.
          (v) 2009 Cost Reimbursement. The Agreed-Upon Manager Budget for fiscal
year 2009 is attached hereto as Annex III. In consideration of Manager’s
performance of the duties set forth in Section 2 in the first six (6) months of
fiscal year 2009, the Company shall pay Manager the difference between the
aggregate of the monthly Cost Reimbursement Installments that would have been
paid to Manager for such months based on such Agreed-Upon Budget, less (A) any
amounts set forth in Section 8(a)(ii)(B) applicable to such months, and (B) all
Management Fees (as defined in the First Amended Management Agreement) paid by
the Company to Manager for such months, equal to $1,201,461 in the aggregate.
With respect to the subsequent six months of 2009, the Company shall pay Manager
pursuant to the Agreed-Upon Manager Budget for 2009 in accordance, and subject
to, all terms and provisions of this Agreement.
          (b) Characterization and Waiver of Exit Fees. With respect to any
Investments providing for the payment of any exit fees by the borrowers
thereunder, (i) Manager shall use commercially reasonable efforts to structure
the applicable loan and other documents in such a manner that it is reasonably
likely that any such exit fees may be characterized as interest or deferred
interest for U.S. federal income tax purposes, and (ii) the Company agrees to
waive any such exit fees if such borrowers refinance their Investments with
permanent financing provided by Manager.
          (c) Incentive Fee.
          (i) In addition to the Cost Reimbursement, the Company shall pay
Manager an annual incentive fee (the “Incentive Fee”) on a cumulative, but not
compounding, basis, equal to the product of (A) twenty-five percent (25%) of the
dollar amount by which (1)(a) the Operating Partnership’s Funds from Operations
(before giving effect to payment of the Incentive Fee) per OP Unit (based on the
weighted average number of OP Units outstanding, including OP Units issued to
Parent REIT corresponding to outstanding Common Shares), plus (b) Includable
Gains or losses from debt restructuring and sales of property per OP Unit (based
on the weighted average number of OP Units outstanding, including OP Units
issued to Parent REIT corresponding to outstanding Common Shares), exceed
(2) the product of (a) the greater of (x) $10.00 and (y) the weighted average
(based on Common Shares and OP Units) of (i) the book value per OP Unit of the
net assets contributed by Manager to the Operating Partnership on July 1, 2003,
(ii) $15, (iii) the offering price per Common Share (including Common Shares
issued upon the exercise of warrants or options) at any secondary Common Share
offerings by Parent REIT (adjusted for any prior capital dividends or
distributions), and (iv) the issue price per OP Unit for subsequent
contributions to the Operating Partnership, and (b) the greater of (i) nine and
one-half percent (9.5%) per annum, and (ii) the Ten Year U.S. Treasury Rate plus
three and one-half percent (3.5%) per annum, and (B) the weighted average number
of OP Units

18



--------------------------------------------------------------------------------



 



outstanding, including OP Units issued to Parent REIT corresponding to
outstanding Common Shares.
          (ii) The Incentive Fee shall be payable annually in arrears; provided,
however, Manager shall receive quarterly installments thereof in advance, and
Manager shall calculate each such installment based on the period of twelve
(12) months ending on the last day of the fiscal quarter with respect to which
such installment is payable (provided, for calendar year 2003, such calculations
shall be based on the period of three (3) or six (6) months, as applicable,
ending on the last day of the fiscal quarter with respect to which such
installment is payable), and deliver such calculation to the Board of Directors,
within forty-five (45) days following the last day of each fiscal quarter. The
Company shall pay Manager each installment of the Incentive Fee (each, an
“Incentive Fee Payment”) within sixty (60) days following the last day of the
fiscal quarter with respect to which such Incentive Fee Payment is payable.
          (iii) Twenty-five percent (25%) of the Incentive Fee shall (subject to
the remaining provisions of this Section 8(c)(iii)) be payable to Manager in
Common Shares, and the remainder thereof shall be paid in cash; provided,
Manager may (subject to the remaining provisions of this Section 8(c)(iii))
elect, by so indicating in the installment calculation delivered to Board of
Directors, to receive more than twenty-five percent (25%) of the Incentive Fee
in the form of Common Shares; provided, however, Manager may not receive payment
of any portion of the Incentive Fee in the form of Common Shares, either
automatically or by election, if such payment would result a violation of the
Common Share ownership restrictions set forth in Parent REIT’s Governing
Instruments. For purposes of determining the Common Share equivalent of the
amount of the Incentive Fee payable in Common Shares, (A) prior to the date the
Common Shares are publicly traded, each Common Share shall have a value equal to
the book value per Common Share on the last day of the fiscal quarter with
respect to which the Incentive Fee is being paid, and (B) from and after the
date the Common Shares are publicly traded, each Common Share shall have a value
equal to the average of the closing price per Common Share of the last
(20) trading days of the fiscal quarter with respect to which the Incentive Fee
is being paid. Manager’s receipt of Common Shares in accordance herewith shall
be subject to all applicable securities exchange rules and securities laws
(including, without limitation, prohibitions on insider trading).
          (iv) Each Incentive Fee Payment shall be deemed to be an advance of a
portion of the Incentive Fee payable for the subject fiscal year. The Manager
shall calculate the Incentive Fee payable during the immediately preceding
fiscal year (or partial fiscal year, if applicable, following the expiration or
earlier termination of this Agreement), and deliver such calculation to the
Board of Directors, within seventy-five (75) days following (A) the last day of
each fiscal year during the term, and (B) the date of expiration or earlier
termination of this Agreement (such date, the “Calculation Delivery Date”). If
the amount of the Incentive Fee for such fiscal year (or partial fiscal year, if
applicable) exceeds the sum of the Incentive Fee Payments made during such
fiscal year (or partial fiscal year, if applicable), the Company shall pay
Manager the amount of such underpayment, subject to the provisions of
Section 8(c)(iii), within fifteen (15) days after the date Manager delivers such
calculation to the Board of Directors. If

19



--------------------------------------------------------------------------------



 



the amount of the Incentive Fee due and payable for any fiscal year (or partial
fiscal year, if applicable) is less than the sum of the Incentive Fee Payments
made with respect to such fiscal year (or partial fiscal year, if applicable),
Manager shall refund to the Company the portion of Incentive Fee Payments
received with respect to such fiscal year that exceeds the Incentive Fee due for
such fiscal year, in cash, within fifteen (15) days of the Calculation Delivery
Date.
          (v) Prime Outlets Incentive Fee.
          (A) 2009 Reconciliation. Notwithstanding that the Manager may earn an
Incentive Fee pursuant to the formula set forth in Section 8(c)(i) for the
twelve months ending December 31, 2009 (the “2009 Incentive Fee”), the Company
and Manager agree as follows:
          (1) If the amount of the 2009 Incentive Fee exceeds the amount of the
Prime Outlets Incentive Fee, the Company shall only pay Manager the portion of
the 2009 Incentive Fee that exceeds the amount of the Prime Outlets Incentive
Fee shall and the Manager shall retain the Prime Outlets Incentive Fee in
satisfaction of the Company’s obligation to pay Manager the remainder of such
Incentive Fee;
          (2) If the 2009 Incentive Fee equals the Prime Outlets Incentive Fee,
no Incentive Fee shall be payable to the Manager with respect to the twelve
months ended December 31, 2009 in satisfaction of the Company’s obligation to
pay Manager such Incentive Fee; and
          (3) If the Prime Outlets Incentive Fee exceeds the 2009 Incentive Fee,
no Incentive Fee shall be payable to Manager with respect to the twelve months
ended December 31, 2009, and Manager shall refund to the Company the portion of
the Prime Outlets Incentive Fee that exceeds the amount of the 2009 Incentive
Fee (the “Prime Outlets Excess”) as follows: (a) 25% of the Prime Outlets Excess
shall be due and payable by December 31, 2010, and (b) 75% of the Prime Outlets
Excess shall be due and payable by June 30, 2012. Either installment of the
Prime Outlets Excess may be paid earlier than such due dates. In the event that
the Manager terminates this Agreement, any unpaid portion of the Prime Outlets
Excess shall become due and payable as of the earlier of (a) the effective date
of such termination and (b) the due dates set forth above.
          (B) Payment of Prime Outlets Excess in Shares. All or any portion of
either installment of the Prime Outlet Excess may be paid by surrendering Common
Shares to the Company as long as (x) at least 50% of the Prime Outlets Excess in
the aggregate is repaid in cash, and (y) Manager gives the Company five
(5) business days’ irrevocable written notice of its intent to surrender Common
Shares in lieu of paying cash. Notwithstanding the foregoing, the Independent
Directors may, in their sole discretion, permit the Manager to pay up to 100% of
the Prime Outlets Excess in Common Shares. Any surrender of

20



--------------------------------------------------------------------------------



 



Common Shares by the Manager shall be valued at the closing price for the Common
Shares on the day the Manager surrenders the Common Shares.
          (C) Set-off. At any time after the Prime Outlets Incentive Fee is
determined to exceed the 2009 Incentive Fee and prior to the time that the Prime
Outlets Excess has been repaid in full, all compensation otherwise payable to
the Manager pursuant to this Section 8(c) will be retained by the Company to the
extent of the unpaid dollar amount of the Prime Outlets Excess and will be
applied to reduce the Manager’s obligation to repay the Prime Outlets Excess in
cash and shares of Common Stock.
          (vi) 450 West 33rd Street Incentive Fee. The Company and Manager agree
that Manager’s right to retain the 450 West 33rd Street Incentive Fee is subject
the Company’s obligation to pay any amounts pursuant to the 450 West 33rd Street
Guaranty. To the extent that the Company is required to pay any amounts pursuant
to the 450 West 33rd Street Guaranty, Manager shall be responsible for paying
25% of any such amount by surrendering the applicable portion of the 450 West
33rd Street Incentive Fee.
          (vii) Special Incentive Fees. The Independent Directors may from time
to time in their sole discretion consider and approve the payment of special
incentive fees to Manager in consideration of the accomplishment of certain
specified corporate objectives.
          (d) 2008 Special Fee. The Company shall pay Manager a special fee
equal to three million dollars ($3,000,000.00) in consideration of (i) expenses
incurred by Manager in fiscal year 2008 in connection with the management of the
Company’s business and Investments, (ii) the imputed value of the $4.2 million
loan made by Manager to the Company in December 2008, and (iii) special services
provided by Manager in 2008 in addition to the services contemplated in the
First Amended Management Agreement.
     9. Expenses. Subject to Section 8(a), the Company shall be responsible for
all expenses incurred on its behalf in accordance with this Agreement. The
Company shall reimburse Manager pursuant to Section 10 for all third party
expenses incurred by Manager on behalf of the Company, which expenses may
include the following:
          (a) expenses in connection with the issuance and transaction costs
incident to the acquisition, disposition and financing of Investments;
          (b) legal, accounting, tax and auditing fees and expenses of third
parties for services rendered for the Company by providers retained by Manager;
          (c) compensation, benefits and expenses of the Independent Directors
and the Company’s employees;
          (d) travel and other out-of-pocket expenses incurred by the Company’s
employees in connection with the purchase, financing, refinancing, sale or other
disposition of Investments;

21



--------------------------------------------------------------------------------



 



          (e) compensation and expenses of the Company’s custodian and transfer
agent, if any;
          (f) the cost of liability insurance to indemnify (i) the Company’s
directors and officers, and (ii) the underwriters in connection with any
securities offerings of Parent REIT, the Operating Partnership, Sub-REIT or any
other Subsidiary;
          (g) any litigation, arbitration or similar costs incurred by Manager
on behalf of the Company relating to or arising from any claim, dispute or
action brought by or against the Company;
          (h) costs associated with the establishment and maintenance of any
credit facilities or other indebtedness of the Company (including, without
limitation, commitment and origination fees, legal fees, closing and other
costs) or any securities offerings of Parent REIT, the Operating Partnership,
Sub-REIT or any other Subsidiary;
          (i) costs incurred in raising capital for the Company, including fees
and expenses of investment banks, financial advisors, banks and other lenders;
          (j) expenses relating to interest payments, dividends or distributions
in cash or any other form made or caused to be made by the Board of Directors to
or on account of the holders of securities or units of Parent REIT, the
Operating Partnership, Sub-REIT or any other Subsidiary, including, without
limitation, in connection with any dividend reinvestment plan;
          (k) expenses relating to the production and distribution of
communications to holders of securities or units of Parent REIT, the Operating
Partnership, Sub-REIT or any other Subsidiary and other bookkeeping and clerical
work necessary to maintain relations with the holders of such securities or
units and to comply with the continuous reporting and other requirements of
governmental entities or agencies, including, without limitation, (i) costs of
preparing and filing required reports with the Securities and Exchange
Commission, (ii) costs payable by Parent REIT to any transfer agent or registrar
in connection with the listing and/or trading of the Common Shares on any
exchange, (iii) fees payable by Parent REIT to any such exchange in connection
with its listing, and (iv) costs of preparing, printing and mailing Parent
REIT’s annual report to its shareholders and proxy materials with respect to any
meeting of Parent REIT’s shareholders;
          (l) other costs and expenses relating to the Company’s business and
investment operations, including, without limitation, the costs and expenses of
acquiring, owning, protecting, maintaining, developing and disposing of
Investments, including taxes, license fees and appraisal, reporting, audit and
legal fees; and
          (m) such other extraordinary or non-recurring expenses incurred by
Manager in connection with the performance of its services hereunder, provided,
to the extent the same are incurred with respect to matters that do not fall
within the provisions of the Guidelines, such expenses are approved by a
majority of the Independent Directors.
          The types of expenses referred to in clauses (a) through (m) of this
Section 9 are collectively referred to as the “Reimbursable Expenses.” For the
avoidance of doubt, Manager

22



--------------------------------------------------------------------------------



 



shall not be entitled to reimbursement of the following types of expenses
pursuant to this Section 9: (i) any expenses that the Company is required to
reimburse Manager for pursuant to Section 8(a), (ii) any item included in a
Proposed Manager Budget for any given fiscal year and subsequently excluded from
the Agreed-Upon Manager Budget for such year, and (iii) any Excess Quarterly
Cost which the Independent Directors has determined shall not be reimbursed
pursuant to Section 8(a)(i)(C).
          Except as set forth in Section 8(a), Manager shall bear the following
expenses: (i) the wages and salaries of Manager’s officers and employees;
(ii) rent attributable to the offices occupied by Manager separate from the
office maintained for the Company; and (iii) all other “overhead” expenses of
Manager.
     10. Reimbursable Expense Reports and Reimbursements. Manager shall prepare
a statement documenting the Reimbursable Expenses incurred during, and deliver
the same to the Company within forty-five (45) days following, each fiscal
quarter. Reimbursable Expenses incurred by Manager on behalf of the Company
shall be reimbursed by the Company within sixty (60) days following each fiscal
quarter.
     11. Limits of Manager Responsibility; Indemnification.
          (a) Limits of Manager Responsibility. Manager assumes no
responsibility under this Agreement other than to render the services set forth
herein in good faith and shall not be responsible for any action of the Board of
Directors in following or declining to follow any advice or recommendations of
Manager, including as set forth in Section 7(b). Manager, its members, managers,
officers and employees will not be liable to Parent REIT, Sub-REIT, the
Operating Partnership, any other Subsidiary, the Board of Directors, Parent REIT
or the Sub-REIT’s stockholders, the Operating Partnership’s partners or any
other Subsidiary’s stockholders or partners for any acts or omissions by
Manager, its members, managers, officers or employees pursuant to or in
accordance with this Agreement, except as otherwise expressly provided in
Section 11(c).
          (b) Indemnification by Company. Parent REIT, Sub-REIT and/or the
Operating Partnership shall, to the full extent lawful, reimburse, indemnify and
hold Manager, its members, managers, officers and employees and each other
Person, if any, controlling Manager (each, a “Manager Indemnified Party”)
harmless for and from any and all expenses, losses, damages, liabilities,
demands, charges and claims of any nature whatsoever (including reasonable
attorneys’ fees and disbursements), excluding any claims by Manager’s employees
relating to the terms and conditions of their employment by Manager, in respect
of or arising out of (i) any acts or omissions of such Manager Indemnified Party
made in good faith in the performance of Manager’s duties hereunder and not
constituting such Manager Indemnified Party’s bad faith, willful misconduct,
gross negligence or material breach (beyond any applicable cure period) of
Manager’s duties under this Agreement, and (ii) the Company’s or any of its
shareholder’s, director’s, officer’s or employee’s bad faith, willful
misconduct, gross negligence or material breach (beyond any applicable cure
period) of the Company’s obligations under this Agreement.

23



--------------------------------------------------------------------------------



 



          (c) Indemnification by Manager. Manager shall, to the full extent
lawful, reimburse, indemnify and hold each of Parent REIT, Sub-REIT and the
Operating Partnership, its shareholders, directors, officers and employees and
each other Person, if any, controlling Parent REIT, Sub-REIT or the Operating
Partnership harmless for and from any and all expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever (including
reasonable attorneys’ fees and disbursements) in respect of or arising out of
(i) Manager’s or any of its member’s, manager’s, officer’s or employee’s bad
faith, willful misconduct, gross negligence or material breach (beyond any
applicable cure period) of Manager’s duties under this Agreement, and (ii) any
claims by Manager’s employees relating to the terms and conditions of their
employment by Manager.
     12. No Joint Venture. Nothing in this Agreement shall be construed to make
the Company and Manager partners or joint venturers or impose any liability as
such on either of them.
     13. Term; Termination.
          (a) Term. This Agreement shall remain in full force and effect until
December 31, 2010 unless earlier terminated by the Company or Manager as set
forth below. This Agreement shall be renewed automatically for successive one
(1) year periods after December 31, 2010, until this Agreement is terminated in
accordance with the terms hereof.
          (b) Non-Renewal/Termination Without Company Cause by Company. The
Company may (i) elect not to renew this Agreement at the expiration of any
one-year term described in Section 13(a), or (ii) terminate this Agreement at
any time without Company Cause, subject to the provisions of Section 13(c). If
the Company elects not to renew this Agreement, or to terminate this Agreement
without Company Cause, the Company shall (i) deliver to Manager a written notice
(the “Company Termination Notice”) specifying the date, which may not be less
than six (6) months from the date of the Company Termination Notice, on which
this Agreement shall terminate (the “Effective Company Termination Date”), and
(ii) pay to Manager the Termination Fee no later than the Effective Company
Termination Date. Such termination by the Company will be effective upon
Effective Company Termination Date. For the avoidance of doubt, any
internalization of the Company’s management shall be deemed a termination of
this Agreement pursuant to which the Company shall pay the Manager the
Termination Fee unless the Company shall have exercised its right to terminate
this Agreement pursuant to Section 13(c) prior to such internalization.
          (c) Termination With Company Cause by Company. The Company may
terminate this Agreement, by a majority vote of the Independent Directors and
without payment of the Termination Fee, if:
          (i) Manager commits fraud or acts or fails to act in a manner that
constitutes gross negligence in the performance of its duties hereunder;
          (ii) Manager misappropriates or embezzles Company funds;

24



--------------------------------------------------------------------------------



 



          (iii) Manager commits some other willful violation of this Agreement
in its corporate capacity (as distinguished from the acts of any employees of
Manager which are taken without the complicity of Principal);
          (iv) Parent REIT removes Principal from the position of Chief
Executive Officer of Parent REIT for “cause” as such term is defined in and
interpreted in accordance with the Non-Competition Agreement;
          (v) a Manager Change of Control occurs;
          (vi) Principal is no longer Chief Executive Officer of Manager
(provided such condition is not a result of Principal’s death, disability or
incapacity); or
          (vii) Manager defaults in the performance or observance of any
material term, condition or covenant contained in this Agreement to be performed
or observed on its part, and such default continues for a period of thirty
(30) days after written notice thereof from the Company specifying such default
and requesting that the same be remedied within such thirty (30) day period;
provided, however, Manager shall have an additional sixty (60) days to cure such
default if (A) such default cannot reasonably be cured with in thirty (30) days
but can be cured within ninety (90) days, and (B) Manager shall have commenced
to cure such default within the initial thirty (30) day period and thereafter
diligently proceeds to cure the same within ninety (90) days of the date of the
Company’s original notice of the default.
     Termination of this Agreement pursuant to this Section 13(c) shall become
effective, in case of the foregoing (A) clauses (i) through (iv), upon seven
(7) days’ prior written notice to Manager, (B) clauses (v) and (vi), upon thirty
(30) days’ prior written notice to Manager, and (C) clause (vii), in the event
of Manager’s failure to cure and provided the Company has delivered to Manager a
termination notice, upon the expiration of the applicable cure period.
          (d) Non-Renewal/Termination Without Manager Cause by Manager. Manager
may, without payment of the Termination Fee, (i) elect not to renew this
Agreement at the expiration of any one-year term described in Section 13(a), or
(ii) terminate this Agreement at any time without Manager Cause. If Manager
elects not to renew this Agreement, or to terminate this Agreement without
Manager Cause, the Manager shall (i) deliver to the Company a written notice
(the “Manager Termination Notice”) specifying the date, which may not be less
than six (6) months from the date of the Manager Termination Notice, on which
this Agreement shall terminate (the “Effective Manager Termination Date”). Such
termination by the Company will be effective upon Effective Manager Termination
Date.
          (e) Termination With Manager Cause by Manager. Manager may terminate
this Agreement if the Company defaults in the performance or observance of any
material term, condition or covenant contained in this Agreement to be performed
or observed on its part, and such default continues for a period of thirty
(30) days after written notice thereof from Manager specifying such default and
requesting that the same be remedied within such thirty (30) day period (the
“Cure Period”). In the event of the Company’s failure to cure such default
within the Cure Period, this Agreement shall terminate upon the expiration of
the Cure Period provided

25



--------------------------------------------------------------------------------



 



Manager has delivered to the Company a written notice of such termination upon
the expiration of the Cure Period.
     14. Assignment.
          (a) Manager Assignment. Except as set forth in Section 14(c), this
Agreement shall terminate at the Company’s election and without payment of any
Termination Fee, and any such assignment shall be null and void, in the event of
its assignment, in whole or in part, by Manager, unless Manager obtains the
prior written consent of Parent REIT and a majority of the Independent
Directors; provided, however, no such consent shall be required in the case of
an assignment by Manager to any affiliate whose day-to-day business and
operations are managed and supervised by Principal. Any permitted assignment by
Manager shall bind the assignee in the same manner as Manager is bound by the
terms of this Agreement, and Manager shall be liable to the Company for all
errors or omissions of the assignee under any such assignment. In addition, the
assignee shall execute and deliver to the Company a counterpart of this
Agreement naming such assignee as Manager. For purposes of this Section 14(a)
and Section 14(c), “affiliate” means any Person controlling, controlled by or
under common control with Manager, and “control” means the direct or indirect
ownership of at least fifty-one percent (51%) of the beneficial equity interests
in and voting power of such Person (and “controlling” and “under common control
with” have meanings correlative to the foregoing).
          (b) Parent REIT Assignment. This Agreement shall not be assigned by
Parent REIT without Manager’s prior written consent; provided, however, no such
consent shall be required in the case of an assignment by Parent REIT to (i) a
Subsidiary to which Parent REIT is also assigning its general partnership
interest in the Operating Partnership, or (ii) a REIT or other organization
which is a successor (by merger, consolidation or purchase of assets) to Parent
REIT, in which case such successor organization shall be bound under this
Agreement and by the terms of such assignment in the same manner as Parent REIT
is bound by the terms of this Agreement.
          (c) Manager Affiliate Subcontract and Partial Assignment.
Notwithstanding any provision of this Agreement, Manager may subcontract and
assign any or all of its responsibilities under Sections 2(b), (c) and (d) to
any of its affiliates whose day-to-day business and operations are managed and
supervised by Principal in accordance with the terms of this Agreement
applicable to any such subcontract or assignment, and the Company hereby
consents to any such subcontract and assignment. In addition, provided that
Manager provides prior written notice to the Company for informational purposes
only, nothing contained in this Agreement shall preclude any pledge,
hypothecation or other transfer of any amounts payable to Manager under this
Agreement.
     15. Action Upon Termination. From and after the effective date of
termination of this Agreement pursuant to Sections 13 or 14, Manager shall not
be entitled to compensation for further services under this Agreement but shall
be paid all compensation accruing to the date of such termination and the
Termination Fee, if applicable. Upon such termination, Manager shall forthwith:

26



--------------------------------------------------------------------------------



 



          (a) after deducting any accrued compensation and reimbursement for
Reimbursable Expenses to which it is then entitled, pay over to the Company all
money collected and held for the account of the Company pursuant to this
Agreement;
          (b) deliver to the Board of Directors a full accounting, including a
statement showing all payments collected and all money held by it, covering the
period following the date of the last accounting furnished to the Board of
Directors with respect to the Company; and
          (c) deliver to the Board of Directors all property and documents of
the Company provided to or obtained by Manager pursuant to or in connection with
this Agreement, including all copies and extracts thereof in whatever form, then
in Manager’s possession or under its control.
     16. Survival
     Sections 6(b), 10 and 11 shall survive termination or expiration of this
Agreement. The Company’s obligation to pay the Termination Fee as contemplated
in Section 13(b) shall survive any such termination or expiration. The
obligation of the Company to pay any of the amounts set forth in Section 8 with
respect to any period prior to the effective date of any termination or
expiration of this Agreement shall survive such termination or expiration. The
obligation of the Manager to pay the Prime Outlets Excess shall survive any
termination or expiration of this Agreement.
     17. Release of Money or other Property Upon Written Request. Manager agrees
that any money or other property of the Company held by Manager under this
Agreement shall be held by Manager as custodian for the Company, and Manager’s
records shall be clearly and appropriately marked to reflect the ownership of
such money or other property by the Company. Upon the receipt by Manager of a
written request signed by a duly authorized officer of the Company requesting
Manager to release to the Company any money or other property then held by
Manager for the account of the Company under this Agreement, Manager shall
release such money or other property to the Company within a reasonable period
of time, but in no event later than sixty (60) days following such request.
Manager shall not be liable to the Company, the Independent Directors, Parent
REIT or Sub-REIT’s stockholders or the Operating Partnership’s partners for any
acts or omissions by the Company in connection with the money or other property
released to the Company in accordance with the terms hereof. The Company shall
indemnify Manager and its members, managers, officers and employees against any
and all expenses, losses, damages, liabilities, demands, charges and claims of
any nature whatsoever which arise in connection with Manager’s release of such
money or other property to the Company in accordance with the terms of this
Section 17. Indemnification pursuant to this Section 17 shall be in addition to
any right of Manager to indemnification under Section 11.
     18. Notices. Unless expressly provided otherwise in this Agreement, all
notices, requests, demands and other communications required or permitted under
this Agreement shall be in writing and shall be deemed to have been duly given,
made and received when delivered against receipt or upon actual receipt of
(a) personal delivery, (b) delivery by a reputable overnight courier,
(c) delivery by facsimile transmission against answerback, or (d) delivery by

27



--------------------------------------------------------------------------------



 



registered or certified mail, postage prepaid, return receipt requested,
addressed as set forth below:

     
If to Parent REIT, Sub-REIT
   
or the Operating Partnership:
  Arbor Realty Trust, Inc.
 
  333 Earle Ovington Boulevard, Suite 900
 
  Uniondale, New York 11553
 
  Attention:
 
  Facsimile:
 
   
If to Manager:
  Arbor Commercial Mortgage, LLC
 
  333 Earle Ovington Boulevard
 
  Uniondale, New York 11553
 
  Attention:
 
  Facsimile:

          Any party may alter the address to which communications or copies are
to be sent by giving notice of such change of address in conformity with the
provisions of this Section 18 for the giving of notice.
     19. Binding Nature of Agreement; Successors and Assigns. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and permitted assigns as
provided in this Agreement.
     20. Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter of this Agreement. The express
terms of this Agreement control and supersede any course of performance and/or
usage of the trade inconsistent with any of the terms of this Agreement. This
Agreement may not be modified or amended other than by an agreement in writing
signed by the parties hereto.
     21. Governing Law. This Agreement and all questions relating to its
validity, interpretation, performance and enforcement shall be governed by and
construed, interpreted and enforced in accordance with the laws of the State of
New York, notwithstanding any New York or other conflict-of-law provisions to
the contrary.
     22. Indulgences, Not Waivers. Neither the failure nor any delay on the part
of a party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.

28



--------------------------------------------------------------------------------



 



     23. Titles Not to Affect Interpretation. The titles of sections, paragraphs
and subparagraphs contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation of this Agreement.
     24. Execution in Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts of this Agreement, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.
     25. Provisions Separable. The provisions of this Agreement are independent
of and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
     26. Principles of Construction. Words used herein regardless of the number
and gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context requires. All references to recitals, sections, paragraphs and
schedules are to the recitals, sections, paragraphs and schedules in or to this
Agreement unless otherwise specified.
     27. Amendments. This Agreement may be amended only in a writing signed by
the parties hereto; provided the same has been approved by a majority of the
Independent Directors. The approval of the holders of the Common Shares shall
not be required for any amendments to this Agreement.
     28. References to Original Management Agreement and First Amended
Management Agreement
     Any reference to the Original Management Agreement or First Amended
Management Agreement in any other document executed in connection with the
Original Management Agreement, the First Amended Management Agreement or this
Agreement shall be deemed to refer to this Agreement.
[NO FURTHER TEXT ON THIS PAGE]

29



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

                      Manager:    
 
                    ARBOR COMMERCIAL MORTGAGE, LLC,
a New York limited liability company    
 
                    By:   /s/ Ivan Kaufman                       Name:   Ivan
Kaufman         Title:   Chief Executive Officer    
 
                    Parent REIT:    
 
                    ARBOR REALTY TRUST, INC.,
a Maryland corporation    
 
                    By:   /s/ Paul Elenio                       Name:   Paul
Elenio         Title:   Chief Financial Officer         and Executive Vice
President    
 
                    Operating Partnership:    
 
                    ARBOR REALTY LIMITED PARTNERSHIP,
a Delaware limited partnership    
 
                        By: Arbor Realty GPOP, Inc.,
a Delaware corporation,
its general partner    
 
               
 
      By:   /s/ Paul Elenio    
 
               
 
      Name:   Paul Elenio    
 
      Title:   Chief Financial Officer    
 
          and Executive Vice President    
 
                    Sub-REIT:    
 
                    ARBOR REALTY SR, INC.,
a Maryland corporation    
 
                    By:   /s/ Paul Elenio                       Name:   Paul
Elenio         Title:   Chief Financial Officer         and Executive Vice
President    

 



--------------------------------------------------------------------------------



 



Annex I

 



--------------------------------------------------------------------------------



 



Annex II

32



--------------------------------------------------------------------------------



 



Annex III

33